DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/07/2021. Claims 1-4 and 7-13 are currently pending in the application. An action follows below:
Response to Arguments
The specification objection, the claim objections, and the rejection  of claim 6 under 35 U.S.C. 112(b) in the previous Office action dated 06/07/2021 have been withdrawn in light of the amendment of claims and the cancellation of claim 6. 
In response to the rejections under 35 U.S.C. 102 and 103 in the previous Office action, Applicant amends independent claims 1 and 13 to further include the contactless motion sensor and the sensor guide and asserts Ahn, Chu, and Schenkewitz, alone or in combination, failing to teach the contactless motion sensor and the sensor guide of amended claims 1 and 13. Examiner respectfully disagrees and, in order to best respond, directs the Applicant to the below rejection of these claims.
Additionally, Applicant states:
“The contactless motion sensor and the sensor guide components of amended claims 1 and 13 … The contactless motion sensor is advantageous in that the user's hand need not be in direct proximity to the control knob motion sensor to switch the control knob from active to sleep modes. Furthermore, the contactless feature of the motion sensor minimizes the amount of interaction between user and the control knob, which minimizes the risk that unwanted substances from the user are transferred to the control knob when the user activates the motion sensor. Furthermore, the sensor guide protects and controls the field of motion that is sensed by the motion sensor to minimize inadvertent or undesired sensing of movement causing subsequent, undesired activation of the control knob from the sleep mode to the active mode.” (Emphasis added.)

The above underlined features in the above statement of the Applicant are not found in the original disclosure.
Claim Objections
Claim 1 is objected to because of the following informalities: 
(i)	“may be” in line 28 should be changed to -- is -- in order to clarify the claimed feature as “may be” can be construed as “is” or “is not”; 
(ii) 	“and” in line 22 should be deleted because there is “and” in line 27; and 
the sleep mode to the active mode -- because there is insufficient antecedent basis for “a sleep mode” and “an active mode” in line 9 of this claim. 
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
(i)  	-- and -- should be inserted immediately after “module;” in line 10;
(ii)  	“may be” in line 15 should be changed to -- is -- in order to clarify the claimed feature as “may be” can be construed as “is” or “is not”; and
(iii)	 “the contactless motion sensor” in line 15 should be changed to -- a contactless motion sensor because there is insufficient antecedent basis for this limitation in the claim. See claim 1 as a reference.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “a motion sensor configured for sensing motion of a user's hand, said sensor being operably-connected to the display member such that, responsive to the motion sensor sensing motion of the user's hand, the display member is configured to switch operation from a sleep mode into an active mode” in lines 6-9 and “a contactless motion sensor for sensing motion of the user's hand, and being operably-connected to the display member to provide for sensing motion of the user's hand, with the display member being configured to switch operation of the machine from a sleep mode to an active mode when the contactless motion sensor senses motion of the user's hand” in lines 23-27. The above underlined limitations can be construed as to require two separate sensors, a motion sensor and a contactless motion sensor. The original disclosure, specifically Fig. 3A, discloses a control knob comprising a motion sensor 121B and, specifically ¶ 12 of the corresponding U.S. publication, explicitly discloses the motion sensor including or being a contactless motion sensor. However, the original disclosure does not explicitly disclose in detail a control knob comprising two separate sensors, a motion sensor and a contactless motion sensor, of the above underlined limitations, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claims 2-4 and 7-12, these claims are therefore rejected for the same reason set forth in claim 
	As per claim 13, see the discussion in the rejection of claim 1 for a control knob comprising two separate sensors, a motion sensor and a contactless motion sensor of claim 13.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2008/0058022 A1.)
As per claim 13, Ahn discloses a control knob for controlling operation of a machine (see at least Figs. 1A, 5A-5C, disclosing a control knob 100 for controlling operation of a machine 10,) the control knob including: 
an attachment surface configured for attaching the control knob to a surface of the machine (see at least Figs. 1A, 2, disclosing the control knob including an attachment surface configured for attaching to a surface 11 of the machine 10;) 
a display member comprising an electronic display module disposed thereon (see at least Fig. 2, disclosing a display member [120, 131, 132] comprising an electronic display module 120 disposed thereon;) 
a motion sensor configured for sensing motion of the user's hand, said sensor being operably-connected to the display member such that, responsive to the motion sensor sensing motion of the user's hand, the display member is configured for at least one of: (i) 	controlling display of operational modes of the machine upon the electronic display module, and (ii) see at least Figs. 2, 5A-5C; ¶¶ 69, 73-78, disclosing a motion sensor comprising sensor units 130a configured for sensing motion of the finger of the user's hand, said sensor being operably-connected to the display member such that, responsive to the motion sensor sensing motion of the user's hand, the display member is configured for (i) controlling display of operational modes of the machine upon the electronic display module, e.g., each of Figs. 5A-5C showing one of operational modes of the machine upon the electronic display module 120; and (ii) controlling selection of one of the plurality of operational modes of the machine when said one of the plurality of operational modes is displayed on the electronic display module according to the user’s pressed position along the first press unit 113;) and
a sensor guide configured for controlling a field of motion within which motion of the user's hand may be sensed by the contactless motion sensor for switching operation of the machine from a sleep mode into an active mode (note that since the control knob of this application is operated by the user’s hand, a contactless motion sensor is construed as a motion sensor that is not directly contacted by the user; see at least Figs. 2, 5A-5C and the corresponding description, discussing a whole or a part of the element 110 [[as the claimed sensor guide]] contacting the motion sensor 130 configured for controlling a field of motion within which motion of the user's hand may be sensed by the contactless motion sensor 130, which is not directly contacted by the user’s hand, for switching operation of the machine from an initial operation mode shown in  Fig. 5A, as a sleep mode, into another operation mode shown in Fig. 5B or 5C, as an active mode.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2018/0164903 A1; hereinafter Chu) in view of Schenkewitz et al. (US 2015/0241195 A1; hereinafter Schenkewitz.)
As per claim 1, Chu discloses a control knob for controlling operation of a machine (see at least Figs. 1A, 4; ¶ 79:1-5, disclosing a control knob 100 for controlling operation of a machine 440,) the control knob (100; see at least Figs. 1A, 1D) including: 
an attachment surface (130) configured for attaching the control knob (100) to a surface (150) of the machine (440) (see at least Figs. 1A, 1D, 4;) 
a display member (110) comprising an electronic display module (140) disposed thereon (see at least Fig. 1D;) 
an operational mode display controller (120) for controlling display of operational modes of the machine upon the electronic display module (140), said operational mode display controller being configured for rotational movement around the electronic display module amongst a plurality of rotational positions, said operational mode display controller being operably connected with the electronic display module such that, responsive to the rotational movement of the operational mode display controller amongst the plurality of rotational positions, the electronic display module is configured to display a plurality of operational modes of the machine corresponding to the plurality of rotational positions (see at least Figs. 1A, 5; ¶ 83;) and 
an operational mode selector (110, 120) for controlling selection of one of the plurality of operational modes of the machine when said one of the plurality of operational modes is displayed on the electronic display module (140), the operational mode selector being configured for depressible movement to actuate selection of the operational mode displayed on the electronic display module (140) (see at least Figs. 1A, 5; ¶¶ 84-85.)
 Accordingly, Chu discloses all limitations of this claim except that Chu is silent to a motion sensor, a contactless motion sensor, and a sensor guide, as claimed.
However, in the same field of endeavor, Schenkewitz discloses a related control knob (see at least Fig. 2, disclosing a control knob 10) comprising : a motion sensor configured for sensing motion of the user's hand (see at least Fig. 2; ¶¶ 54-58, disclosing a sensor arrangement 11, as a motion sensor, configured for sensing motion of the fingers of the hand of a user to trigger various functions/ operations,) said sensor being operably-connected to the display member such that, responsive to the motion sensor sensing motion of the user's hand, the display member is configured to switch operation from a sleep mode into an active mode (further see Fig. 8; ¶ 77:7-11, disclosing one of the trigged functions/ operations that, in the standby state 46 corresponding to the sleep mode, a system display is off or is dimmed, and if an intentional finger contact is detected by the motion sensor [[as discussed above or see ¶¶ 54-58]], the system changes via transition 50 from the standby state 46 [[corresponding sleep mode]] into an active state 49 [[corresponding active mode]], in which the display is lighted or on;) a contactless motion sensor for sensing motion of the user's hand (note that since the control knob of this application is operated by the user’s hand, a contactless motion sensor is construed as a motion sensor that is not directly contacted by the user; see Schenkewitz at least Figs. 1-2; ¶¶ 54-57, disclosing the sensor arrangement 11 sensing motion of the fingers of the hand of the user when the fingers of the hand approach on the rotary knob grip 20 without directly contacting the sensor arrangement 11, i.e., the motion sensor including a contactless motion sensor,) and being operably-connected to the display member to provide for sensing motion of the user's hand, with the display member being configured to switch operation of the machine from a sleep mode to an active mode when the contactless motion sensor senses motion of the user's hand (see Schenkewitz at least Fig. 8; ¶ 77:7-11, disclosing one of the trigged functions/ operations that, in the standby state 46 corresponding to the sleep mode, a system display is off or is dimmed, and if an intentional finger contact is detected by the motion sensor [[as discussed above or see ¶¶ 54-58]], the system changes via transition 50 from the standby state 46 [[corresponding sleep mode]] into an active state 49 [[corresponding active mode]], in which the display is lighted or on;) and a sensor guide configured for controlling a field of motion within which motion of the user's hand may be sensed by the contactless motion sensor for switching operation of the machine from the sleep mode into the active mode (see at least Fig. 2; ¶¶ 54-58, disclosing a sensor guide configured for controlling a field of motion within which motion of the user's hand may be sensed by the contactless motion sensor; further see Fig. 8; ¶ 77:7-11, disclosing one of the trigged functions/ operations that, in the standby state 46 corresponding to the sleep mode, a system display is off or is dimmed, and if an intentional finger contact is detected by the motion sensor [[as discussed above or see ¶¶ 54-58]], the system changes via transition 50 from the standby state 46 [[corresponding sleep mode]] into an active state 49 [[corresponding active mode]], in which the display is lighted or on.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a motion sensor including a contactless motion sensor and a sensor guide in the Chu control knob, in view of the aforementioned teaching in the Schenkewitz reference, to improve the above modified control knob of the Chu reference for the predictable result of triggering various functions/operations including a function/operation of switching the display member from a sleep mode into an active mode, as discussed above. Accordingly, the above modified Chu in view of Schenkewitz obviously renders all limitations of this claim.

As per claim 2, the above modified Chu discloses the operational mode selector (110, 120) comprises at least one of the (i) display member (110) and (ii) the operational mode display controller (120) (see Chu at least ¶ [0010], ¶ [0084].)
As per claim 3, the above modified Chu discloses wherein the electronic display module (140) includes a touchscreen display and whereby the touchscreen display is operable by a user to perform at least one of: (a) sensing a touch input applied to the touchscreen display; (b) varying the operational modes that are displayed on the touchscreen display, in response to the sensed touch input; and (c) selecting one of the plurality of operational modes when said one of the plurality of operational modes is displayed on the electronic display module (see at least ¶¶ [0042]-[0044].)
As per claim 4, the above modified Chu, as discussed in the rejection of claim 3, discloses the touchscreen display operable to sense a touch input for selecting one of the plurality of operational modes, but is silent to the touch input including a swiping input. Official Notice is taken that both the concept and the advantage of providing a touch input including a swiping input on the touchscreen display to perform a predetermined function/operation are well-known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include a swiping input in the above modified control knob of the Chu reference as the swiping input on the touchscreen display is known to provide the operator with the predetermined function/operation.
see Chu any of ¶¶ [0018], [0039], [0058].)
As per claim 8, the above modified Chu discloses the electronic display module configured to output at least one of a predefined colour or brightness in response to the operational mode selector being depressed to actuate selection of an operational mode of the machine (see Chu any of ¶¶ [0019], [0040], [0059].)
As per claim 9, the above modified Chu discloses the control knob including a sound emitter configured to output a predefined sound in response to the operational mode selector being depressed to actuate selection of an operational mode of the machine (see Chu any of ¶¶ [0020], [0041], [0060].)
As per claim 10, the above modified Chu discloses the control knob including a wireless communication module configured for communication with a wireless communication module of an external device, said external device including at least one of (i) the machine (ii) a smartphone device, and (iii) a personal computer (see Chu any of ¶¶ [0045], [0064].)
As per claim 11, the above modified Chu discloses the wireless communication module including at least one of a Wi-Fi and a Bluetooth type wireless communication module (see Chu any of ¶¶ [0025], [0046], [0065].)
As per claim 12, the above modified Chu discloses a machine including a control knob in accordance with claim 1 (see the discussion in the rejection of claim 1; or see Chu any of ¶¶ [0078], [0083], [0093].)
As per claim 13, see the discussion in the rejection of claim 1 for similar limitations. Further, the above modified Chu obviously renders said sensor being operably-connected to the display member such that, responsive to the motion sensor sensing motion of the user's hand, the display member is configured for at least one of: (i) controlling display of operational modes of the machine upon the electronic display module; and (ii) controlling selection of one of the plurality of operational modes of the machine when said one of the plurality of operational modes is displayed on the electronic display module (as discussed in the rejection of claim 1, Chu discloses the electronic display module displaying operational modes of the machine [[also see Chu at least ¶¶ 21-23 if necessary]] and the above modified Chu in view of Schenkewitz obviously renders the electronic display module configured to switch operation from a sleep mode, in which the display is dimmed off, into an active mode in which the display is lighted or on, in response to the motion sensor sensing motion of the fingers of the hand of the user, thereby rendering, responsive to the motion sensor sensing motion of the user's hand, the display member configured for controlling display of operational modes of the machine upon the electronic display module in a sleep mode or an active mode; further, Chu, at least at ¶¶ 21-23, discloses the electronic display module displaying operational modes of the machine and one of the plurality of operational modes selected when said one of the plurality of operational modes is displayed on the electronic display module and Schenkewitz, at least at ¶¶ 56-58 teaches, responsive to the motion sensor sensing motion patterns of the fingers of the hand of the user, a click, a double click, or movement of the fingers controls selection on a menu screen on the display, thereby rendering, responsive to the motion sensor sensing motion of the user's hand, the display member configured for controlling selection of one of the plurality of operational modes of the machine when said one of the plurality of operational modes is displayed on the electronic display module.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7-10, 14 and 15 of U.S. Patent No. 10,649,556 B2, hereinafter Pat556 in view of Schenkewitz.  
As per claim 1, all limitations of this claim are contained in claim 1 of Pat556 except for a motion sensor, a contactless motion sensor, and a sensor guide, as claimed.
Schenkewitz discloses a related control knob (see at least Fig. 2, disclosing a control knob 10) comprising : a motion sensor configured for sensing motion of the user's hand (see at least Fig. 2; ¶¶ 54-58, disclosing a sensor arrangement 11, as a motion sensor, configured for sensing motion of the fingers of the hand of a user to trigger various functions/ operations,) said sensor being operably-connected to the display member such that, responsive to the motion sensor sensing motion of the user's hand, the display member is configured to switch operation from a sleep mode into an active mode (further see Fig. 8; ¶ 77:7-11, disclosing one of the trigged functions/ operations that, in the standby state 46 corresponding to the sleep mode, a system display is off or is dimmed, and if an intentional finger contact is detected by the motion sensor [[as discussed above or see ¶¶ 54-58]], the system changes via transition 50 from the standby state 46 [[corresponding sleep mode]] into an active state 49 [[corresponding active mode]], in which the display is lighted or on;) a contactless motion sensor for sensing motion of the user's hand (note that since the control knob of this application is operated by the user’s hand, a contactless motion sensor is construed as a motion sensor that is not directly contacted by the user; see Schenkewitz at least Figs. 1-2; ¶¶ 54-57, disclosing the sensor arrangement 11 sensing motion of the fingers of the hand of the user when the fingers of the hand approach on the rotary knob grip 20 without directly contacting the sensor arrangement 11, i.e., the motion sensor including a contactless motion sensor,) and being operably-connected to the display member to provide for sensing motion of the user's hand, with the display member being configured to switch operation of the machine from a sleep mode to an active mode when the contactless motion sensor senses motion of the user's hand (see Schenkewitz at least Fig. 8; ¶ 77:7-11, disclosing one of the trigged functions/ operations that, in the standby state 46 corresponding to the sleep mode, a system display is off or is dimmed, and if an intentional finger contact is detected by the motion sensor [[as discussed above or see ¶¶ 54-58]], the system changes via transition 50 from the standby state 46 [[corresponding sleep mode]] into an active state 49 [[corresponding active mode]], in which the display is lighted or on;) and a sensor guide configured for controlling a field of motion within which motion of the user's hand may be sensed by the contactless motion sensor for switching operation of the machine from the sleep mode into the active mode (see at least Fig. 2; ¶¶ 54-58, disclosing a sensor guide configured for controlling a field of motion within which motion of the user's hand may be sensed by the contactless motion sensor; further see Fig. 8; ¶ 77:7-11, disclosing one of the trigged functions/ operations that, in the standby state 46 corresponding to the sleep mode, a system display is off or is dimmed, and if an intentional finger contact is detected by the motion sensor [[as discussed above or see ¶¶ 54-58]], the system changes via transition 50 from the standby state 46 [[corresponding sleep mode]] into an active state 49 [[corresponding active mode]], in which the display is lighted or on.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a motion sensor including a contactless motion sensor and a sensor guide in the Chu control knob, in view of the aforementioned teaching in the Schenkewitz reference, to improve the above modified control knob of the Chu reference for the predictable result of triggering various functions/operations including a function/operation of switching the display member from a sleep mode into an active mode, as discussed above. Accordingly, the above modified Chu in view of Schenkewitz obviously renders all limitations of this claim.
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a motion sensor including a contactless motion sensor and a sensor guide in the control knob of the Pat556, in view of the aforementioned teaching in the Schenkewitz reference, to improve the above modified control knob of Pat556 for the predictable result of triggering various functions/operations including a function/operation of switching the display member from a sleep mode into an active mode, as discussed above. Accordingly, the above modified Pat556 in view of Schenkewitz obviously renders all limitations of this claim.

As per claims 2, 3 and 7-12, see claims 2, 4, 7-10, 14 and 15 of Pat556 for similar limitations.
As per claim 4, the above modified claims 1 and 3 of Pat556Chu, obviously renders the touchscreen display operable to sense a touch input for selecting one of the plurality of operational modes, but is silent to the touch input including a swiping input. Official Notice is taken that both the concept and the advantage of providing a touch input including a swiping input on the touchscreen display to perform a predetermined function/operation are well-known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art 
As per claim 13, see the discussion in the rejection of claim 1 for similar limitations. Further, the above modified patent claims obviously includes said sensor being operably-connected to the display member such that, responsive to the motion sensor sensing motion of the user's hand, the display member is configured for at least one of: (i) controlling display of operational modes of the machine upon the electronic display module; and (ii) controlling selection of one of the plurality of operational modes of the machine when said one of the plurality of operational modes is displayed on the electronic display module (as discussed in the rejection of claim 1, the above modified patent claims obviously renders the electronic display module displaying operational modes of the machine [[also see at least patent claim 10 if necessary) and the above modified patent claims in view of Schenkewitz obviously renders the electronic display module configured to switch operation from a sleep mode, in which the display is dimmed off, into an active mode in which the display is lighted or on, in response to the motion sensor sensing motion of the fingers of the hand of the user, thereby rendering, responsive to the motion sensor sensing motion of the user's hand, the display member configured for controlling display of operational modes of the machine upon the electronic display module in a sleep mode or an active mode; further, the patent claim 10 recites the electronic display module displaying operational modes of the machine and one of the plurality of operational modes selected when said one of the plurality of operational modes is displayed on the electronic display module and Schenkewitz, at least at ¶¶ 56-58 teaches, responsive to the motion sensor sensing motion patterns of the fingers of the hand of the user, a click, a double click, or movement of the fingers controls selection on a menu screen on the display, thereby rendering, responsive to the motion sensor sensing motion of the user's hand, the display member configured for controlling selection of one of the plurality of operational modes of the machine when said one of the plurality of operational modes is displayed on the electronic display module.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2626